ORDER
PER CURIAM:
This appeal was initially decided by opinion dated March 7, 1988. See Metropolitan Prop. & Liab. Ins. Co. v. Finlayson, 751 P.2d 254 (Utah Ct.App.1988). Respondent subsequently filed a petition for rehearing, which was granted. The court heard reargument and took the matter under advisement. Prior to any further disposition by the court, the parties entered into a settlement. With the appeal thus resolved, there is no “case or controversy” which this court may properly now decide. However, the court considers it inappropriate that its initial opinion stand since rehearing had been granted and the court had determined that reconsideration of its opinion was in order.
Accordingly, the appeal is dismissed, the case is remanded to district court for further proceedings consistent with the stipulation of the parties, and the court’s initial opinion herein is vacated.